Case: 11-50071     Document: 00511546707         Page: 1     Date Filed: 07/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 21, 2011
                                     No. 11-50071
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHRISTOPHER LEE RUBIO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1553-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Christopher Lee Rubio appeals his sentence following his conviction of
possession with intent to distribute over 100 kilograms of marijuana in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(B). After properly calculating a sentencing
guidelines range of 188 to 255 months, the district court sentenced him at the
bottom of the range to a term of 188 months of imprisonment and five years of
supervised release.        Rubio contends that his sentence is substantively
unreasonable.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50071    Document: 00511546707      Page: 2   Date Filed: 07/21/2011

                                  No. 11-50071

      The substantive reasonableness of a sentence is reviewed under an
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
Furthermore, sentences imposed within a properly calculated guidelines range
are presumptively reasonable. United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). Rubio contends that his sentence is greater than necessary to
achieve the goals set forth in 18 U.S.C. § 3553 and fails to take into account his
individual circumstances, including his drug addiction; his relatively limited role
as a transporter of marijuana; and his criminal history of only misdemeanors
and two controlled-substance-related felony convictions, for which he did not
receive more than one year in prison.
      The district court considered and rejected these arguments during
sentencing. “[T]he sentencing judge is in a superior position to find facts and
judge their import under [18 U.S.C.] § 3553(a) with respect to a particular
defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008). Rubio’s sentence is presumed reasonable because it was within his
guidelines range, and he has not shown sufficient reason for this court to disturb
that presumption. See Cooks, 589 F.3d at 186.
      AFFIRMED.




                                        2